

	

		II

		109th CONGRESS

		1st Session

		S. 1571

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Corzine (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  establish a comprehensive program for testing and treatment of veterans for the

		  Hepatitis C virus.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Comprehensive Hepatitis C

			 Health Care Act.

		2.Comprehensive

			 Hepatitis C health care testing and treatment program for veterans

			(a)In

			 generalChapter 17 of title

			 38, United States Code, is amended by inserting after section 1720E the

			 following new section:

				

					1720F.Hepatitis C

				testing and treatment

						(a)Initial

				testing(1)During the 1-year period beginning on the

				date of the enactment of the Veterans

				Comprehensive Hepatitis C Health Care Act, the Secretary shall

				provide a blood test for the Hepatitis C virus to—

								(A)each veteran who—

									(i)(I)served in the active military, naval, or

				air service during the Vietnam era; or

										(II)is considered to be at

				risk,;

										(ii)is enrolled to receive care under section

				1710 of this title; and

									(iii)(I)requests the test; or

										(II)is otherwise receiving a physical

				examination or any care or treatment from the Secretary; and

										(B)any other veteran who requests the

				test.

								(2)After the end of the period referred to in

				paragraph (1), the Secretary shall provide a blood test for the Hepatitis C

				virus to any veteran who requests the test.

							(b)Followup

				testing and treatmentIn the

				case of any veteran who tests positive for the Hepatitis C virus, the Secretary

				shall provide—

							(1)such followup tests as are considered

				medically appropriate; and

							(2)appropriate treatment for that veteran in

				accordance with the national protocol for the treatment of Hepatitis C.

							(c)Status of

				care(1)Treatment shall be provided under

				subsection (b) without regard to whether the Hepatitis C virus is determined to

				be service-connected and without regard to priority group categorization of the

				veteran. No copayment may be charged for treatment under subsection (b), and no

				third-party reimbursement may be sought or accepted, under section 1729 of this

				title or under any other provision of law, for testing or treatment under

				subsection (a) or (b).

							(2)Paragraph (1) shall cease to be in effect

				upon the effective date of a determination by the Secretary or by Congress that

				the occurrence of the Hepatitis C virus in specified veterans shall be presumed

				to be service-connected.

							(d)Staffing(1)The Secretary shall require that each

				Department medical center employ at least 1 full-time gastroenterologist,

				hepatologist, or other qualified physician to provide tests and treatment for

				the Hepatitis C virus under this section.

							(2)The Secretary shall, to the extent

				practicable, ensure that each Department medical center has at least 1 staff

				member assigned to work, in coordination with Hepatitis C medical personnel, to

				coordinate treatment options for Hepatitis C patients and provide information

				and counseling for those patients and their families. Such a staff member

				should preferably be trained in psychology or psychiatry or be a social

				worker.

							(3)In order to improve treatment provided to

				veterans with the Hepatitis C virus, the Secretary shall provide increased

				training options to Department health care

				personnel.

							.

			(b)Clerical

			 amendmentThe table of

			 sections at the beginning of such chapter is amended by inserting after the

			 item relating to section 1720E the following new item:

				

					

						1720F. Hepatitis C testing and

				treatment.

					

					.

			3.Funding for Hepatitis

			 C programs of the Department of Veterans Affairs

			(a)Program

			 accountBeginning with fiscal

			 year 2006, amounts appropriated for the Department of Veterans Affairs for

			 Hepatitis C detection and treatment shall be provided, within the

			 Medical Care account, through the Specific

			 Purpose subaccount, rather than the VERA

			 subaccount.

			(b)Allocation of

			 funds to VISNsIn allocating

			 funds appropriated for the Department of Veterans Affairs for the

			 Medical Care account to the Veterans Integrated Service

			 Networks, the Secretary of Veterans Affairs shall allocate funds for detection

			 and treatment of the Hepatitis C virus based upon incidence rates of that virus

			 among veterans (rather than based upon the overall population of veterans) in

			 each such network.

			(c)Limitation on

			 use of fundsAmounts

			 appropriated for the Department of Veterans Affairs for Hepatitis C detection

			 and treatment through the Specific Purpose subaccount may not be

			 used for any other purpose.

			4.National

			 policy

			(a)Standardized

			 nationwide policyThe

			 Secretary of Veterans Affairs shall develop and implement a standardized policy

			 to be applied throughout the Department of Veterans Affairs health care system

			 with respect to the Hepatitis C virus. The policy shall include the testing

			 protocol for the Hepatitis C virus, treatment options, education and

			 notification efforts, and establishment of a specific Hepatitis C diagnosis

			 code for measurement and treatment purposes.

			(b)OutreachThe Secretary shall, on an annual basis,

			 take appropriate actions to notify veterans who have not been tested for the

			 Hepatitis C virus of the need for such testing and the availability of such

			 testing from the Department of Veterans Affairs.

			5.Hepatitis C centers of

			 excellence

			(a)EstablishmentThe Secretary of Veterans Affairs shall

			 establish at least 1, and not more than 3, additional Hepatitis C centers of

			 excellence or additional sites at which activities of Hepatitis C centers of

			 excellence are carried out. Each such additional center or site shall be

			 established at a Department of Veterans Affairs medical center in 1 of the 5

			 geographic service areas (known as a Veterans Integrated Service Network) with

			 the highest case rate of Hepatitis C in fiscal year 1999.

			(b)FundingFunding for the centers or sites

			 established under subsection (a) shall be provided from amounts available to

			 the Central Office of the Department of Veterans Affairs and shall be in

			 addition to amounts allocated for Hepatitis C pursuant to section 3.

			

